[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION Re: Motion for Summary Judgment
The plaintiff claims that the defendant has breached its policy of insurance by failing to pay amounts allegedly due as the result of water damage caused by a flood at the plaintiffs residence. The defendant had previously moved to dismiss the action on grounds that the plaintiff lacked standing because she is not an insured under the terms of the relevant policy. The court, Jones, J., had denied the motion to dismiss without prejudice in order to give the plaintiff the opportunity to amend her complaint to include a count alleging estoppel, which the plaintiff has now done.
The defendant now seeks summary judgment on Count One of the CT Page 17233 complaint, relating to breach of contract, for essentially the same reasons set forth in its motion to dismiss. It has submitted a memorandum of law and various documentary evidence. The plaintiff has not submitted a memorandum of law, but instead relies on the affidavit she submitted in response to the original motion to dismiss. It is clear that that affidavit, while putting into dispute facts relevant to the estoppel claim, do not render in dispute any facts relevant to the question of whether the plaintiff was an insured under the contract. She plainly was not, and the defendant is entitled to judgment as a matter of law with regard to the breach of contract count. Whether the facts alleged by the plaintiff are sufficient to support the claim that she should be treated as though she were an insured under the contract is relevant to Count Two of the amended complaint, but not to Count One.
The motion for summary judgment is therefore granted as to Count One of the complaint.
Jonathan E. Silbert, Judge